



WARNING

The President
    of the panel hearing this appeal directs that the following should be attached
    to the file:

An order
    restricting publication in this proceeding under ss. 486.4(1), (2), (3) or (4)
    or 486.6(1) or (2) of the
Criminal Code
shall continue.  These
    sections of
the Criminal Code
provide:

486.4     (1)
Subject to subsection (2), the
    presiding judge or justice may make an order directing that any information
    that could identify the complainant or a witness shall not be published in any
    document or broadcast or transmitted in any way, in proceedings in respect of

(a)     any of
    the following offences;

(i)   an
    offence under section 151, 152, 153, 153.1, 155, 159, 160, 162, 163.1, 170,
    171, 172, 172.1, 173, 210, 211, 212, 213, 271, 272, 273, 279.01, 279.02,
    279.03, 346 or 347,

(ii)  an
    offence under section 144 (rape), 145 (attempt to commit rape), 149 (indecent
    assault on female), 156 (indecent assault on male) or 245 (common assault) or
    subsection 246(1) (assault with intent) of the
Criminal Code
, chapter
    C-34 of the Revised Statutes of Canada, 1970, as it read immediately before
    January 4, 1983, or

(iii) an
    offence under subsection 146(1) (sexual intercourse with a female under 14) or
    (2) (sexual intercourse with a female between 14 and 16) or section 151 (seduction
    of a female between 16 and 18), 153 (sexual intercourse with step-daughter),
    155 (buggery or bestiality), 157 (gross indecency), 166 (parent or guardian
    procuring defilement) or 167 (householder permitting defilement) of the
Criminal
    Code
, chapter C-34 of the Revised Statutes of Canada, 1970, as it read
    immediately before January 1, 1988; or

(b)     two
    or more offences being dealt with in the same proceeding, at least one of which
    is an offence referred to in any of subparagraphs (a)(i) to (iii).

(2)
In proceedings in respect of the
    offences referred to in paragraph (1)(a) or (b), the presiding judge or justice
    shall

(a)  at the first reasonable opportunity, inform any
    witness under the age of eighteen years and the complainant of the right to
    make an application for the order; and

(b)  on application made by the complainant, the prosecutor
    or any such witness, make the order.

(3)
In proceedings in respect of an
    offence under section 163.1, a judge or justice shall make an order directing
    that any information that could identify a witness who is under the age of
    eighteen years, or any person who is the subject of a representation, written
    material or a recording that constitutes child pornography within the meaning
    of that section, shall not be published in any document or broadcast or
    transmitted in any way.

(4)
An
    order made under this section does not apply in respect of the disclosure of
    information in the course of the administration of justice when it is not the
    purpose of the disclosure to make the information known in the community. 2005,
    c. 32, s. 15; 2005, c. 43, s. 8(3)(b).

486.6     (1)
Every person who fails to comply with
    an order made under subsection 486.4(1), (2) or (3) or 486.5(1) or (2) is
    guilty of an offence punishable on summary conviction.

(2)
For greater certainty, an order referred to in
    subsection (1) applies to prohibit, in relation to proceedings taken against
    any person who fails to comply with the order, the publication in any document
    or the broadcasting or transmission in any way of information that could
    identify a victim, witness or justice system participant whose identity is
    protected by the order. 2005, c. 32, s. 15.




COURT OF APPEAL FOR ONTARIO

CITATION:
R. v. T.A.D., 2012 ONCA 888

DATE:  20121217

DOCKET: C54476

OConnor A.C.J.O., Laskin and Gillese JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

T.A.D.

Appellant

David E. Harris, for the appellant

Craig Harper, for the respondent

Heard and released orally:  December 13, 2012

On appeal from the convictions entered on September 13,
    2011 by Justice D. Little of the Superior Court of Justice.

ENDORSEMENT

[1]

We do not agree that the trial judge approached the issue of collusion
    too narrowly or that he failed to adequately explain why he was satisfied that
    there was no tainting of D.s complaint.  The trial judge was alive to the fact
    D. overheard her stepmothers recount of B.s complaint.  He referred to that
    in his ruling on the similar fact evidence and in his reasons for judgment. 
    Nothing more was required.

[2]

The trial judge did not specifically address defence counsels
    submission that the appellant knew that B. was likely to complain to her mother
    about any abuse.  However, in light of the trial judges reasons for judgment, we
    do not consider that this argument could have had an effect on the conclusion
    he reached.

[3]

Finally, we accept that the two-year delay prior to B. making the
    videotaped statement is lengthy.  However, given that there was a reason for
    the delayed disclosure, we cannot say that the trial judge unreasonably
    exercised his discretion in admitting the videotape:  see
R. v. S. (P.)
(2000), 144 C.C.C. (3d) 120 (Ont. C.A.) at paras. 69-75.

[4]

The appeal is dismissed.

D. OConnor A.C.J.O.

John I. Laskin J.A.

E.E.
    Gillese J.A.


